DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Allowable Subject Matter
Claims 1-6, 8-14, 16, and 19-22 are allowed.
Claims 1-6, 8-13 and 19-20 are allowable because the prior art of record does not disclose or make obvious a liquid ejection apparatus comprising a plurality of detection units, “each of the plurality of detection units being installed on an opposite wide of the conveyed object from a corresponding liquid ejection head unit of the plurality of liquid ejection head units” and “each liquid ejection head unit of the plurality of liquid ejection head units is disposed between a corresponding first support member and a corresponding second support member, the corresponding first support member being arranged upstream of a landing position, in the conveying direction, at which the corresponding liquid ejection head unit ejects liquid onto a predetermined position of the conveyed object, and the corresponding second support member being arranged downstream of the landing position in the conveying direction, and each detection unit is installed between the corresponding first support member and the corresponding second support member of the corresponding liquid ejection head unit.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claims 14, 16, and 21-22 are allowable because the prior art of record does not disclose or make obvious a liquid ejection system comprising a plurality of detection units, “each of the plurality of detection units being installed on an opposite wide of the conveyed object from a corresponding liquid ejection head unit of the plurality of liquid ejection head units” and “each liquid ejection head unit of the plurality of liquid ejection head units is disposed between a corresponding first support member and a corresponding second support member, the corresponding first support member being arranged upstream of a landing position, in the conveying direction, at which the corresponding liquid ejection head unit ejects liquid onto a predetermined position of the conveyed object, and the corresponding second support member being arranged downstream of the landing position in the conveying direction, and each detection unit is installed between the corresponding first support member and the corresponding second support member of the corresponding liquid ejection head unit.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kiyama et al. (US 7832822 B2) disclose a liquid ejection apparatus/system comprising a plurality of liquid ejection head units (1-4), a plurality of support members (21-25), and a plurality of detection units (11-14).  However, Kiyama et al. do not expressly disclose that the detection units are installed on an opposite side of the conveyed object from a corresponding liquid ejection head unit, or that each liquid ejection head unit is disposed between a corresponding first support member and a corresponding second support member.
	Yoshida et al. (US 2020/0406639 A1) disclose a liquid ejection apparatus/system comprising a plurality of liquid ejection head units (21-24), a plurality of support members (12), and a plurality of detection units (31-34).  While Yoshida et al. is relative to the instant invention, this reference does not qualify as prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853